Citation Nr: 0907516	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral pes planus with bilateral hallux 
valgus, calluses and hammertoes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1986.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


FINDING OF FACT

The Veteran's bilateral pes planus is not more than severe; 
the overall functional impairment of each foot is not more 
than moderate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus with bilateral hallux valgus, calluses 
and hammertoes have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in June 2005 and May 2006.  
Although the May 2006 letter was mailed after the initial 
adjudication, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim in December 2008.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the severe pes planus is unilateral 
and a 30 percent evaluation is warranted if the severe pes 
planus is bilateral.  For pronounced pes planus manifested by 
marked pronation, extreme tenderness of plantar surface of 
the feet, marked inward displacement and severe spam of the 
tendo achillis on manipulation, no improved by orthopedic 
shoes or appliances, a 30 percent rating is warranted if the 
pronounced pes planus is unilateral, and a 50 percent rating 
is warranted if the pronounced pes planus is bilateral.

The Board notes that the use of the conjunctive "and" in the 
regulation means that in order to establish entitlement to a 
rating at that level, all of the stated requirements would 
have to be met or more nearly approximated than the 
respective criteria for the lower rating.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.        §§ 4.10, 4.40 and 4.45 (2008) 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected bilateral foot disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

The Veteran was granted service connection for his bilateral 
pes planus with bilateral hallux valgus, calluses and 
hammertoes in an August 2005 rating decision, which also 
assigned a 30 percent disability rating from the effective 
date of service connection, May 10, 2005.  The Veteran has 
appealed this initial rating, claiming that he is entitled to 
a higher rating due to the severity of his foot pain and its 
effect on his ability to walk and work.

VA outpatient records for the period from 2004 and 2005 
indicate that the Veteran complained of chronic foot pain, 
aggravated by standing and walking.  A note dated in August 
2004 indicates "tender plantar surface bipedal."  In March 
2005, edema of the right foot and a bunion of the left foot 
were recorded.  In April 2005, it was noted that the Veteran 
was referred to prosthetics for custom shoes and insert 
supports.

At a VA examination in June 2005, the Veteran reported a 
history progressive pain in his feet.  He indicated that he 
did not have any functional limitations with standing or 
walking except for walking with a limp.  The examination of 
the Veteran's feet revealed bilateral pes planus and a hallux 
valgus of the left foot in a 40-degree angle.  The Veteran 
also had a valgus deformity of his second, third, fourth and 
fifth toes of the left foot, but there were no calluses on 
the left foot.  The right foot had a 10-degree hallux valgus 
and a tender callus under the metacarpal phalangeal joint of 
the fifth toe.  He also had a one-centimeter tender callus 
under the right big toe.  There was some tenderness on 
palpation of the bilateral plantar fascia.    

Photographs of the Veteran's feet were taken in connection 
with the June 2005 examination and are associated with the 
claims folder.

An X-ray study of the Veteran's left foot in May 2006 
revealed hallux valgus with degenerative changes in the 
metatarsophalangeal joint of the big toe.  There was also an 
old healed fracture of the shaft of the second metatarsal.

The Veteran was afforded another VA examination in November 
2008.  He complained of foot pain that limited his ability to 
stand for more than a few minutes or walk more than a few 
blocks.  He reported experiencing no pain in his feet at rest 
and no swelling, flare-ups of pain, incoordination or 
weakness.  The Veteran did indicate that he does have 
fatigability when walking and standing, and that he uses 
special shoes and inserts that are of some benefit.  Upon 
physical examination, the Veteran was noted to have pes 
planus.  His gait was normal.  On the right foot, he had a 
30-degree hallux valgus deformity, a bunion which was mildly 
tender, and hammertoes of the third and fourth toes.  There 
was also a callus on the medial aspect of the big toe.  He 
was able to dorsiflex and plantar flex the toes of his right 
foot from 0-15 degrees without pain.  There was no unusual 
pronation of the right foot or ulcerations, edema, 
instability, or abnormal wear patterns of his shoe.  There 
was also no Achilles tendon spasm or pain with manipulation 
of the Achilles tendon in the right foot.

As for the Veteran's left foot, he had a marked hallux valgus 
of 60 degrees with a bunion which was mildly tender.  He had 
a 40 degree valgus deformity of the second and third toes, 
and a 30 degree valgus deformity of the fourth toe.  It was 
also noted that there was a callus under the medial aspect of 
the big toe at the junction of the phalangeal joint and that 
the Veteran had hammertoes of the second, third, and fourth 
toes.  He had no flexion or extension of the toes.  There was 
no unusual pronation, ulceration, edema, instability, or 
abnormal wear patterns of his shoe.  There was also no 
Achilles tendon spasm or pain with manipulation of the 
Achilles tendon.  

With repetitive motion, there was no change in the range of 
motion, coordination, fatigue, weakness, endurance, or pain 
level in his feet.  There was also no painful forefoot, 
hindfoot, or midfoot motion in either foot.  The examiner did 
state that the Veteran has weak motion of his feet against 
resistance.

As reflected above, none of the medical evidence shows that 
the Veteran has been found to have any of the characteristics 
of pronounced pes planus.  Specifically, none of the medical 
evidence shows that he has been found to have marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation.  Upon examination, there was 
no evidence of unusual pronation or achillis spasm in either 
foot, and there was no abnormal wear pattern on the Veteran's 
orthopedic shoes.  Accordingly, a disability rating higher 
than 30 percent is not warranted under Diagnostic Code 5276.

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms, and the 
pain and discomfort he experiences on a regular basis.  The 
Veteran has been granted a 30 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating under Diagnostic Code 5276.  

The Board has considered whether there is any other schedular 
basis to grant this claim but has found none.  In particular, 
the Board has determined that it would not be to the 
Veteran's advantage to rate the disability under Diagnostic 
Code 5284, which provides that a foot injury will be rated as 
10 percent disabling if it is moderate or 20 percent 
disabling if it is moderately severe.  In this regard, the 
Board notes that there is little objective evidence of 
functional impairment of either foot.  Although the November 
2008 examiner noted fatigability and some pain, he 
specifically indicated that there was no painful forefoot, 
hindfoot, or midfoot motion in either foot, and that there 
was incoordination, swelling or weakness.  In addition, he 
indicated that the Veteran walked with a normal gait.  The 
examiner also found no increase in functional impairment 
following repetitive use.  Although the Veteran reported that 
he walked with a limp at the June 2005 examination, the 
examiner did not report that that was the case.  None of the 
evidence supports a finding that the overall functional 
impairment of the feet is more than moderate.  Therefore, 
under Diagnostic Code 5284, the Veteran would only be 
entitled to a 10 percent rating for each foot.

Similarly, the Board finds that it would not be to the 
Veteran's advantage to rate the disability under Diagnostic 
Code 5280 for hallux valgus or under Diagnostic Code 5282 for 
hammer toes since neither of the codes authorizes more than a 
10 percent rating for each foot.

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claim because the preponderance of the evidence is against 
the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bilateral pes planus with bilateral hallux 
valgus, calluses, and hammertoes is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


